 


109 HRES 1082 EH: Condemning the decision by the city of St. Denis, France, to name a street in honor of Mumia Abu-Jamal, the convicted murderer of Philadelphia Police Officer Danny Faulkner.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1082 
In the House of Representatives, U. S.,

December 6, 2006
 
RESOLUTION 
Condemning the decision by the city of St. Denis, France, to name a street in honor of Mumia Abu-Jamal, the convicted murderer of Philadelphia Police Officer Danny Faulkner. 
 
 
Whereas on the night of December 9, 1981, Police Officer Danny Faulkner was shot and killed in cold blood during a traffic stop in Philadelphia, Pennsylvania;  
Whereas in the process of arresting the driver of a car traveling the wrong way down a one-way street, the driver’s brother appeared from across the street and proceeded to open fire on Officer Faulkner while his back was turned away; the driver’s brother was identified as Mumia Abu-Jamal;  
Whereas Mumia Abu-Jamal struck Officer Faulkner four times in the back with his gun; although seriously injured, Officer Faulkner returned fire, striking his attacker; undeterred, Mumia Abu-Jamal stood over Officer Faulkner and shot him in the face, mortally wounding him; Mumia Abu-Jamal attempted to flee, but collapsed several feet from the slain Officer Faulkner, murder weapon in hand;  
Whereas Mumia Abu-Jamal was charged and convicted of first degree murder by a jury of his peers; although Mumia Abu-Jamal has had numerous legal appeals, including appeals to the Pennsylvania Commonwealth Court of Appeal, the Pennsylvania State Supreme Court, and the United States Supreme Court, his conviction has been upheld each time;  
Whereas on April 29, 2006, the municipal government of St. Denis, a suburb of Paris, dedicated a street in the honor of Mumia Abu-Jamal; 
Whereas December 9, 2006, marks the 25th anniversary of Officer Danny Faulkner’s murder at the hand of Mumia Abu-Jamal; and 
Whereas the official recognition and celebration of a convicted murderer of a United States police officer is an affront to law enforcement officers across the Nation: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the murder of Philadelphia Police Officer Danny Faulkner; 
(2)urges the municipal government of St. Denis to take immediate action to change the name of Rue Mumia Abu-Jamal and, if such action is not taken by the municipal government of St. Denis, urges the Government of France to take appropriate action against the city of St. Denis to change the name of Rue Mumia Abu-Jamal; and 
(3)commends all police officers in the United States and throughout the world for their commitment to public service and public safety. 
 
Karen L. HaasClerk.
